Union Pacific Railroad s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 17, 2014

                                      No. 04-14-00459-CV

                                      FIBERLIGHT, LLC,
                                          Appellant

                                                 v.

                         UNION PACIFIC RAILROAD COMPANY,
                                      Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08880
                        Honorable Martha B. Tanner, Judge Presiding

                                         ORDER
        The clerk’s record was originally due on July 7, 2014. On July 15, 2014, the trial court
clerk filed a Notification of Late Record, stating that the clerk’s record has not been filed
because appellant has not paid or made arrangements to pay the clerk’s fee for preparing the
record.

         It is therefore ORDERED that appellant provide written proof to this court no later than
July 28, 2014 that either (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If appellant
fails to file such written proof within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court